               Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.103 Page 1 of 34




                    Kevin D. Smith (State Bar No. 113633)
                    ksmith~wshblaw.com
                  2 Peter J. urfening Jr.(State Bar No. 199190)
                    Pburfening(a~wshblaw.com
                  3 Andrew B. Kleiner (State Bar No. 276737)
                    akleiner wshblaw.com
                      WOOD, MITH,HENNING & BERMAN LLP
                    501 West Broadway, Suite 1200
                  5 San Diego, California 92101
                    Phone: 619-849-4900 ♦Fax: 619-849-4950
                  6
                      Attorn_ye s for Defendant WALMART INC., erroneously sued as WAL-MART
                  7 STORES,INC.; WAL-MART STORE #2479; SAN DIEGO WALMART
                      SUPERCENTER
                  8

                  9                                 UNITED STATES DISTRICT COURT
                 10                             SOUTHERN DISTRICT OF CALIFORNIA
a                11 FNU SALEHA and MUHAMMAD                               Case No.3:18-cv-00897-CAB-BLM
J
Z
         p
         v
                      WALI,
    N `." O1
                 ~~                                                       DEFENDANT WALMART INC.'S
~ ~~~                                   Plaintiffs,                       MEMORANDUM OF POINTS AND
w ~°'~
~ 3~Z ~          13                                                       AUTHORITIES IN SUPPORT OF ITS
C~Jy~ •                        V.                                         MOTION TO COMPEL PLAINTIFF FNU
 daJ~y           14                                                       SALEHA'S RESPONSES TO WRITTEN
Z a
W ~O~ U d~            TRISTAR PRODUCTS,INC.; WAL-                         DISCOVERY
=Q mW~           15 MART STORES,INC.; WAL-MART
~ ~o~                 STORE #2479, SAN DIEGO                              Magistrate: Hon. Linda Major
~ ~~0            16 WALMART SUPERCENTER; and                              Trial Date:      2/24/20
o ~       W           DOES 1 through 50, inclusive,
$                17
                                        Defendants.
                 18

                 19 I.        INTRODUCTION AND PROCEDURAL HISTORY

                 20            Defendant Walmart Inc.("Walmart") respectfully moves this court for an order compelling

                 21 ~ Plaintiff Fnu Saleha's verified responses to Special Interrogatories, Set One and to produce all non-

                 22 privileged documents demanded in Request for Production of Documents, Set One.

                 23 II.        FACTS

                 24            This is a products liability case involving a PowerCooker pressure cooker sold by Walmart to
                 25 ~ Plaintiffs. Plaintiff Fnu Saleha alleges she was burned and electrocuted when she used the

                 26 ~ PowerCooker which caused her to suffer damages.

                 27            Plaintiffs filed their Complaint on November 21,2017,in San Diego Superior Court. On May

                 28 ~ 9, 2018, Walmart removed the case to Federal Court in the Southern District of California under

                      LEGAL:10468-0056/10761648.1                                           Case No. 3:18-cv-00897-CAB-BLM
            Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.104 Page 2 of 34




               1 ~ diversity ofcitizenship jurisdiction. See Doc. 1. On June 21,2018,this Court entered the Scheduling

               2 ~ Order (See Doc 9) permitting fact discovery to commence. Thereafter, Walmart served Special

               3 Interrogatories, Set one and Request for Production of Documents, Set One on Plaintiff on October

               4 ~ 10, 2018, seeking relevant and discoverable information relating to the incident that is the subject of

               5 ~ this action, her treatment, and discoverable documents related thereto. Plaintiffs responses were due

               6 ~ on November 13,2018—to date no responses have been served despite repeated attempts to meet and

               7 confer and/or attempts to obtain responses and documents. Kleiner Decl. ¶ 2.

               8            Walmart has tirelessly tried to meet and confer with Plaintiff, albeit unsuccessfully. On

               9 December 17,2018 Walmart sent an email to Plaintiffinforming her that her responses were tardy and

              10 that failure to respond resulted in the waiver ofany objections she might have raised in response. See

a             11 Kleiner Decl. ¶ 3, see also Exhibit A. This email outlined the legal authorities supporting Walmart's
J       o
Z       ~     ~~

~ god
                   position, invited Plaintiff to call to further meet and confer, and extended the due date for serve
w ~°'~
              13 responses without objections until January 4, 2019. See Exhibit A. The following day Plaintiffs
~3~z~
Z~Qo:
Z >,~-~
    pa        14 counsel responded indicating he had several unanticipated events leaving him behind on several cases
W EO V m
=amw~         IS   and he would be working through the holidays on all of his case, but failed to state if he would be
~ ~o~
   a=0W
~ ~Z
              16 serving responses. See Exhibit B. When January 4, 2019 arrived, there had been no other
    ~   W


              17 correspondence with Plaintiff Walmart's counsel sent another email the same day asking for "a

              18 concrete timeline" when responses would be served and Walmart gave Plaintiff 10 more days to

              19 respond or else motion to compel proceedings would be filed. Exhibit C. Again Plaintiff made no

              20 response. Kleiner Decl. ¶ 5.

              21            In accordance with the Court's chamber rules, on January 16,2019, Walmart's counsel called

              22 ~ ~ Plaintiffs counsel and left a message indicating he had to return this call or else the Court would be

              23 contacted to request the Court intervention as a predicate to a motion to compel Plaintiffs late

              24 responses. Kleiner Decl. ¶ 6. Plaintiffs counsel did not return this call. Kleiner Decl. ¶ 6.

              25            On January 22,2019 Walmart's counsel contacted the Court's clerk and explained the inability

              26 to meet and confer with Plaintiff about her failure to respond to written discovery. Kleiner Decl. ¶ 7.

              27 ~ ~ The Clerk instructed Walmart's counsel to reach out to Plaintiffs counsel one more time and invite

              28 him to pick a time when all parties could participate on a conference call to potentially resolve this

                   LEGAL:10468-0056/]0761648.1                       _2_                   Case No. 3:18-cv-00897-CAB-BLM
             Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.105 Page 3 of 34




                1 ~ issue. Kleiner Decl. ¶ 7. Following this call with the Clerk, Walmart's counsel called Plaintiffs

                2 ~ counsel and relayed this message but Plaintiffs counsel never responded. Kleiner Decl. ¶ 7. On

                3 ~ January 24,2019, Walmart's counsel called the Court and explained that Plaintiffs counsel had failed

                4 ~ to respond to a message requesting him to join a conference call with the Clerk. Thereafter,the Court

                5 set a briefing schedule for this instant motion. Kleiner Decl. ¶ 7.

                6 IIII.          ARGUMENT

                7                Federal Rule of Civil Procedure 37(a)(3)(B) permits a party seeking discovery to move for an

                8 order compelling production of documents requested under Rule 34 and answers to interrogatories

                9 propounded under Rule 33. "Parties may obtain discovery regarding any non-privileged matter that is

               10 relevant to any party's claim or defense." Fed. R. Civ. P. 26(b)(1). "Relevant information need not be

a              11       admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of
J       O
        ~           I


     N O <     I~ ~
                        admissible evidence." Id.
W    W N ~          I


~ 3~Z~
'^             13 ~              A.       Plaintiff Should Be Compelled to Respond to Walmart's Special
V J}K LL
  ~ Q•
Z~~=$
 TpJ ~         14                         Interrogatories
W Eo~~
=amW~          15                To date, Walmart has no clear description of how the incident occurred, where it occurred,
~ ~o~
~ ~~ g         16 ~ what Plaintiffs damages are, how and what kinds of treatment she received, other than what the
o ~     W
        ~      17 Complaint alleges. Plaintiffserved no Initial Disclosure Statement, only a few documents related to

               18 some ofPlaintiffs counseling; nothing else. Kleiner Decl. ¶ 8. Due to Plaintiffs failure to adhere to

               19 Rule 26(a)(1)(A-D), Walmart propounded a set ofSpecial Interrogatories todiscover this information

               20 in October of last year. See Exhibit D. Plaintiff did not respond and therefore Plaintiff should be

               21 compelled to respond, without objections (other than privilege).

               22                Federal Rule of Civil Procedure 33(b)(2) provides that answers to interrogatories shall be

               23 served within 30 days after service ofthe interrogatories, potentially subject to a three-day extension

               24 under Federal Rule of Civil Procedure 6(d)for service by mail. The courts have enforced this Rule

               25 fairly strictly, often holding that potential objections are waived if not timely lodged. See In Apple

               26 Inc. v. Samsung Electronics Co., Ltd., 2012 WL 952254, at *2 (N.D. Cal. 2012), [a party had

               27 responded to interrogatories within the 30 days permitted by Rule 33. After the expiration ofthose 30

               28 days, and without having received an extension oftime by stipulation or by an order ofthe court,the

                        LEGAL:10468-0056/10761648.1                       _3_                 Case No. 3:18-cv-00897-CAB-BLM
               Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.106 Page 4 of 34




                  1 party asserted new objections. Courts have held that by not asserting those objections within the first

                  2 30 days,the responding party has waived its right to assert them.] See also Cargill, lnc. v. Ron Burge

                  3 Trucking, Inc., 284 F.R.D. 421, 82 Fed. R. Serv. 3d 728(D. Minn. 2012)[objections waived after

                  4 failure to timely respond or object to interrogatories]; Erie Ins. Property & Cas. Co. v. Johnson,272

                  5 F.R.D. 177, 184(S.D. W.Va. 2010)("the undersigned finds that no good cause exists to excuse Erie's

                  6 failure to timely object, and that Erie's objections are therefore waived"); Cardenas v. Dorel Juvenile

                  7 Group, Inc., 231 F.R.D. 616, 618,63 Fed. R. Serv. 3d 423(D. Kan. 2005)(party waived attorney-

                  8 client privilege and work product objections by failing to assert these privilege-based objections in

                  9 initial interrogatory responses); Riley v. Walgreen Co.,233 F.R.D. 496,500,63 Fed. R. Serv. 3d 999

                 10 (S.D. Tex. 2005)(party's failure to properly calendar deadline for interrogatory responses did not

a                11 constitute "good cause"for failing to assert timely objections under Rule 33(b)(4));Safeco Ins. Co. of
J         p
Z         of
    N r
                      America v. Rawstrom, 183 F.R.D. 668,44 Fed. R. Serv. 3d 286(C.D. Cal. 1998)(holding that party
    ~ O ~


   ~¢~
m 3~Z
~s               13 waived objections by not asserting them within the 30 days permitted by Rule 33, noting that if Rule
C~J}o~
      ~
z`°~"~           14 33 were construed to permit the assertion of new objections in such circumstances, parties would be
z ;,o Q
W EOV m
=QmW~,           15 able to raise objections serially, which would be inconsistent with the policy ofthe Federal Rules that
~ ~o~
~ ~N g           16 discovery be conducted swiftly and efficiently).
o ~       w
                 17            There is no disputing that the interrogatories propounded on Plaintiff seek relevant

                 18 information. Further, if there was a dispute Plaintiff waived the chance to object. Indeed, there has

                 19 been no response in over two months. There is no justifiable excuse for failing to respond and

                 20 therefore, having waived her right to object, Plaintiff should be compelled to serve responses to

                 21   Walmart's Special Interrogatories, Set One.

                 22            B.       Plaintiff Should Be Compelled to Produce All Non-Privileged Documents

                 23                     Requested by Walmart

                 24            Like above, Walmart seeks relevant documents from Plaintiff Walmart's Request for

                 25 Production of Documents, Set One only requested 10 categories of documents, all of which seek

                 26 information related to where the incident occurred and how, and documents pertaining to Plaintiffs

                 27 damages. See Exhibit E. Clearly these documents are relevant because they pertain to either of

                 28 Plaintiffs claims and damages, and/or Walmart's defenses. Therefore, under Rule 26(b)(1) these

                      LEGAL:10468-0056/10761648.1                      _4_                 Case No. 3:18-cv-00897-CAB-BLM
           Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.107 Page 5 of 34




                  ~ documents should be produced.
                            Importantly, any party served with a request for production "must respond in writing within

                  ~ thirty days after being served." Fed. R. Civ. P. 34(b)(2)(A). "It is well established that a failure to
                  object to discovery requests within the time required constitutes a waiver ofany objection." Richmark

                  Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473(9th Cir. 1992). A privilege, however,is

                  not waived "per se" ifa party fails to assert the privilege in its initial response. Burlington N. &Santa
                  Fe Ry. Co, v. D. ofMont.,408 F.3d 1142, 1149(9th Cir. 2005). "Although Rule 34 does not contain

                  an express provision that untimely objections are waived, the courts have interpreted the rule

              7 regarding waiver consistent with Rule 33." Liguori v. Hansen, 2012 WL 760747, at * 11 (D. Nev.

             10 Mar.6,2012)(internal quotation and citation omitted); see Fed. R. Civ. P. 33(b)(4)("Any ground not
a            11 stated in a timely objection is waived unless the court,for good cause,excuses the failure.") Plaintiffs
J      p


   S~~       12 failure to respond or meet and confer at all has resulted in the waiver of any objection (other than
~ ~~~
   ~¢~
m 3~Z
~s           13 privilege) she might have made to these records being produced. Accordingly, Plaintiff must be
UJ}~"
      ~
 ~ o.
Z~'~
z ;,o =~
      Q      14 compelled to produce all non-privileged responsive documents to Walmart's Request for Production of
w Eo~~
                  Documents, Set One.
~ ~o~
~ ~Zw
~
   a=
    o~ _
             16 IV.         WALMART INC.'S REQUEST FOR REASONABLE EXPENSES
D   `n w

       ~     17             A party who prevails on a motion to compel is entitled to expenses, including reasonable

             18 attorney's fees, unless the losing party was substantially justified in making or opposing the
             19 motion. Fed. R. Civ. P. 37(a). The expenses may be awarded against either the client or the

             20 attorney depending upon their level of involvement. Fed. R. Civ. P. 37(a)(4); Carlucci v. Piper

             21 Aircraft Corp., Inc., 775 F.2d 1440, 1446-1447 (11th Cir. 1985).

             22             Plaintiff is without justification for failing to respond to Walmart's written discovery.

             23 ~ Plaintiffs counsel failed to respond to multiple attempts to meet and confer necessitating this
             24 motion. Walmart respectfully requests that the Court enter an order sanctioning Plaintiff and/or

             25 her counsel in the amount of $1,522.50. See Kleiner Decl. ¶ 9.
             26 V.          CONCLUSION
             27             For the reasons stated above, Walmart respectfully requests that the Court enter an order

             28 ~~ compelling (i) Plaintiff Fnu Saleha to serve verified responses without objection to Walmart's

                   LEGAL:10468-0056/10761648.1                        _5_                  Case No. 3:18-cv-00897-CAB-BLM
             Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.108 Page 6 of 34




                1   Special Interrogatories, Set One;(ii) Plaintiff Fnu Saleha produce all non-privileged documents

                2'. responsive to Walmart's Request for Production of Documents, Set One; and (iii) Plaintiff and/or

                3 her counsel pay sanctions to Walmart in the amount of $1,522.50.
                                       5T
                4 DATED: January~~ ,2019                   WOOD,SMITH,HENNING & BERMAN LLP

                5

                6
                                                             BY~        /s/ Andrew B. Kleiner
                7                                                       KEVIN D. SMITH
                                                                        PETER J. BURFENING JR.
                8                                                       ANDREW B. KLEINER
                                                             Attorneys for Defendant WALMART INC., erroneously
                9
                                                             sued as WAL-MART STORES,INC.; WAL-MART
               10                                            STORE #2479; SAN DIEGO WALMART
                                                             SUPERCENTER
a
J
               11
J
Z        m
a              12
~ go d
m   ~°         13
«s 3~Z ~
 J}~ LL
Z~ Q

               14
W EOVg
= am~a~o
i ~W~,         15
~ ~s~
~ ~ZW
~  ~o          16
o ~      W
o        W
o              17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                    LEGAL:10468-0056/10761648.                      _6_                 Case No. 3:18-cv-00897-CAB-BLM
             Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.109 Page 7 of 34




                1                                       PROOF OF SERVICE

               2        I am employed in the County of Maricopa, State of Arizona. I am over the age of eighteen
                 years and not a party to the within action. My business address is Wood, Smith, Henning &
               3 Berman, LLP,2525 E. Camelback Road, Suite 450, Phoenix, Arizona 85016.

               4         On January 31, 2019, I served the following documents) described as DEFENDANT
                  WALMART INC.'S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                5 OF ITS MOTION TO COMPEL PLAINTIFF FNU SALEHA'S RESPONSES TO
                  WRITTEN DISCOVERY on the interested parties in this action as follows:
                6
                                                 SEE ATTACHED SERVICE LIST
                7
                         I declare under penalty of perjury under the laws of the United States of America that the
                8 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                  Court at whose direction the service was made.
                9
                         Executed on January 31, 2019, at Phoenix, Arizona.
               10

a              11
J        o                                                          ~`~v...`Q.~.-~.
a
Z
c
C   N ~ ~
         ~     ~~                                                    Karen Kaller
      r ~
w   W ~ ~
m ~Q~
a1 3~z ~
               13
U~ J}~
Z       LL
   ~ Q o.
Z ~~~0         14
Z a'i~¢U~
= Eo    rn
=¢m~~,         15
~ ~o~
~ ~Zw
    QZ
~ o ~~         16
D   "'   W
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                    LEGAL:10468-0056/10761648.1                    _~_                 Case No. 3:18-cv-00897-CAB-BLM
Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.110 Page 8 of 34




                             SERVICE LIST
                         Saleha v. Tristar Products
                         3:18-cv-00897-CAB-BLM
 Joshua D. Mackenroth, Esq
 Law Office of Joshua Mackenroth
 600 W Broadway
 Suite 700
 San Diego, CA 92101-3370
 Tel:(619)516-8180/Fax: 888).503-0665
 Email:joshuamackenroth Justice.com
 Attorne s for Plaintiffs, NU SALEHA and
 MUHA~MAD WALI
              Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.111 Page 9 of 34




                 11                                 DECLARATION OF ANDREW B. KLEINER

                 21           I, Andrew B. Kleiner, declare as follows:

                 3            1.       I am an attorney at law duly admitted to practice before the courts of the State of

                 4 California. I am Senior Counsel with WOOD,SMITH,HENNING & BERMAN LLP, attorneys

                 5 of record for Defendant WALMART INC., erroneously sued as WAL-MART STORES,INC.;

                 6 WAL-MART STORE #2479; SAN DIEGO WALMART SUPERCENTER. I know the following

                 7 facts to be true of my own knowledge, and if called to testify, I could competently do so.

                 8            2.        Walmart served Special Interrogatories, Set one and Request for Production of

                 9 Documents, Set One on Plaintiff on October 10, 2018, seeking relevant and discoverable

                10 information relating to the incident that is the subject of this action, her treatment, and
a
J
                11 discoverable documents related thereto. Plaintiffs responses were due on November 13, 2018—to
J         p
Z         m
~               12 date no responses have been served despite repeated attempts to meet and confer and/or attempts
~ go
   ~~~
w   ~~~
                13 to obtain responses and documents.
e3~Z~
Z~Qo:
Z To¢~
                14            3.        I have tirelessly tried to meet and confer with Plaintiffs counsel, albeit
=~ °
   ~o~
   m
=¢~w~           15 unsuccessfully. On December 17, 2018 I sent an email to Plaintiffs counsel informing him that
~   ~o~
g     ¢ ZW
    ~"z
          0     16 his client's responses were tardy and that failure to respond resulted in the waiver of any
D   'r'   W
O         w
o               17 objections she might have raised in response. Attached hereto as Exhibit A is a true and correct

                18 copy of that correspondence.
                19            4.        Attached hereto as Exhibit B is a true and correct copy of Plaintiffs counsel's

                20 December 18, 2018 response.

                21            5.        When Plaintiffs new discovery deadline, January 4, 2019, arrived, there had been

                22 no other correspondence with Plaintiff. I sent another email the same day asking for "a concrete

                23 timeline" when responses would be served and gave Plaintiff 10 more days to respond or else a
                24 motion to compel proceedings would be filed. Again Plaintiff made no response. Attached hereto

                25 as Exhibit C is a true and correct copy of my January 4, 2019 email to Plaintiffs counsel.
                              6.        In accordance with the Court's chamber rules, on January 16, 2019, I called

                27 Plaintiffs counsel and left a message indicating he had to return this call or else the Court would

                28

                      LEGAL:10468-0056/10761648.1                         _1_                   Case No. 3:18-cv-00897-CAB-BLM
              Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.112 Page 10 of 34




                  1   be contacted to request the Court's intervention as a predicate to a motion to compel Plaintiffs late

                 2 ~ responses. Plaintiffs counsel did not return this message.

                 3            7.        On January 22, 2019, I contacted the Court's clerk and explained the inability to

                 4 meet and confer with Plaintiff about her failure to respond to written discovery. The Clerk

                  5 instructed me to reach out to Plaintiffs counsel one more time and invite him to pick a time when

                 6 all parties and the Clerk could participate on a conference call to potentially resolve this issue.

                 7 Following this call with the Clerk, I called Plaintiffs counsel and relayed this message but

                  8 Plaintiffs counsel never responded. On January 24, 2019, I called the Court and explained that

                 9 Plaintiffs counsel had failed to respond to my attempt to get counsel to join a conference call with

                10 the Clerk. Thereafter, the Court set a briefing schedule for this instant motion.

J                11            8.       To date, Walmart has no clear description of how the incident occurred, where it
J


C    N ~ m       ~~   occurred, what Plaintiffs damages are, how and what kinds oftreatment she received, other than
~ ~~~
0 3~Z ~
'^
                 13 what the Complaint alleges. Plaintiff served no Initial Disclosure Statement, only a few
         1~
V J}~

Z~3-~
Z ;,o a          14 documents related to some of Plaintiffs counseling; nothing else.
W Eo~~
=QmW~,           15            9.       Walmart respectfully requests that the Court enter an order sanctioning Plaintiff
~ ~o~
~ ~ZW
    ¢0
     Z           16 and/or her counsel in the amount of $1,435.00. My hourly rate on this matter is $175 per hour. I
o
                 17 spent 2.20 hours attempting to meet and confer with Plaintiffs counsel, including drafting

                 18 correspondence, leaving messages and communicating with the Court. Separately, I spent 5 hours

                 19 preparing this motion and the supporting documents. If any opposition is made by Plaintiff, I will

                20 incur another 1.5 hours to read and respond. In total, I will have spent 8.7 hours for a total of

                 21 $1,522.50 that should be awarded to Walmart as a sanction against Plaintiff and/or her counsel.

                22             I declare under penalty of perjury under the laws ofthe United States of America that the

                 23 foregoing is true and correct.

                 24            Executed January 31, 2019, at San Diego, California.

                 25

                 26                                                         /s/ Andrew B. Kleiner
                                                                           Andrew B. Kleiner
                 27

                 28

                      LEGAL:10468-0056/10761648.1                        _2_                  Case No. 3:18-cv-00897-CAB-BLM
Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.113 Page 11 of 34




                                                                        y
Andrew Case   3:18-cv-00897-CAB-BLM
       B. Kleiner                                             Document 13 Filed 01/31/19 PageID.114 Page 12 of 34
From:                              Andrew B. Kleiner
Sent:                              Monday, December 17, 2018 9:28 PM
To:                                'Joshua M';'joshuamackenroth@justice.com'
Cc:                                Karen A. Kaller
Subject:                           Saleha v. Walmart--Meet and Confer



Mr. Mackenroth,

          have not seen or heard from you since July 2018. I am not sure what is going on but you have blown several court mandated deadlines that negatively
affect your client's claims. Notwithstanding, the subject of this email is to initiate the meet and confer process re your client's responses to written discovery
propounded by Walmart. On 10/10/18, Walmart propounded Special Interrogatories and Requests for Production of Documents to your clients. Their verified
responses were due on November 14, 2018. You never responded, nor asked for an extension, nothing.

          Federal Rule of Civil Procedure 33(b)(2) provides that answers shall be served within 30 days after service of the interrogatories, potentially subject to
a three-day extension under Federal Rule of Civil Procedure 6(d) for service by mail. The courts have enforced this Rule fairly strictly, often holding that
potential objections are waived if not timely lodsed. (See In Apple Inc. v. Samsung Electronics Co., Ltd., 2012 WL 952254, at *2(N.D. Cal. 2012),[a party had
responded to interrogatories within the 30 days permitted by Rule 33. After the expiration of those 30 days, and without having received an extension of time
by stipulation or by an order of the court, the party asserted new objections. The court held that by not asserting those objections within the first 30 days, the
responding party had waived its right to assert them.] See also Cargill, Inc. v. Ron Burge Trucking, Inc., 284 F.R.D. 421, 82 Fed. R. Serv. 3d 728(D. Minn. 2012)
[objections waived after failure to timely respond or object to interrogatories]; Erie Ins. Property &Cos. Co. v. Johnson, 272 F.R.D. 177, 184 (S.D. W. Va. 2010)
("the undersigned finds that no good cause exists to excuse Erie's failure to timely object, and that Erie's objections are therefore waived"); Cardenas v. Dorel
Juvenile Group, Inc., 231 F.R.D. 616, 618, 63 Fed. R. Serv. 3d 423(D. Kan. 2005)(party waived attorney-client privilege and work product objections by failing to
assert these privilege-based objections in initial interrogatory responses); Riley v. Wolgreen Co., 233 F.R.D. 496, 500,63 Fed. R. Serv. 3d 999 (S.D. Tex. 2005)
(party's failure to properly calendar deadline for interrogatory responses did not constitute "good cause" for failing to assert timely objections under Rule
33(b)(4)); Sofeco Ins. Co. of America v. Rowstrom, 183 F.R.D. 668,44 Fed. R. Serv. 3d 286 (C.D. Cal. 1998)(holding that party waived objections by not asserting
them within the 30 days permitted by Rule 33, noting that if Rule 33 were construed to permit the assertion of new objections in such circumstances, parties
would be able to raise objections serially, which would be inconsistent with the policy of the Federal Rules that discovery be conducted swiftly and efficiently).

        If a party needs additional time to respond, it is important to secure an extension, as failure to make a "timely" objection to interrogatories typically
waives the objection. Federal Rule of Civil Procedure 33(b)(4) states: "Any ground not stated in a timely objection is waived unless the court, for good cause,
excuses the failure." The lawyer simply cannot ignore the deadline far responding or assume an enlargement of time to respond will be allowed by the court or
agreed to by opposing counsel. See, e.g., Osborn v, Bartos, 2010 WL 3809847, at "`4-5, 11 (D. Ariz. 2010)("Defendants offer, at best, carelessness, and at worst
impudence, in failing to timely respond. They offer nothing not wholly within their control as justification for their delay. The Court does not find good cause to
excuse the delinquent responses to interrogatories."; finding objections waived.
         BasedCase     3:18-cv-00897-CAB-BLM
               on the foregoing                                Document
                                 Plaintiffs have waived any objections and we 13     Filed
                                                                              will move     01/31/19
                                                                                        to compel           PageID.115
                                                                                                  your client's                 Page
                                                                                                                responses if we don't have13verified
                                                                                                                                               of 34 responses,
free of objections, no later than January 4, 2019. If we have to move to compel their responses, we will seek sanctions for our efforts to compel those
responses.

              invite you to call me to complete the meet and confer process, but your failure to respond cannot be cured.

Andrew B. Kleiner
       ,-           ~                      t, , l           ~   tl rn
  ~.    F ~    -        ~e ~   ~       i            ~ ~ ~           l :..   li
                                   7                            r i M




C~tLIFORNIIA ~ M£ltADA ~ ~4<IZONA ~ CQLC3RAD0 ~ WASHINGTON • OR~GOIV ~ NEW JE~'SEY ~ CClhdN~CTICUT ~ FTEN*;SY~VANIA ~ GEQRGIA ~ SLLINDIS ~ N64K
1°C~Rl4 ~ ~L.ORTT?A ~ TEXAS




                                                                                   2
Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.116 Page 14 of 34




                                                                       y
                                                                       .~
      Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.117 Page 15 of 34


Andrew B. Kleiner

From:                          Joshua M <sdlawyerhelp@gmail.com>
Sent:                          Tuesday, December 18, 2018 4:06 PM
To:                            Andrew 8. Kleiner
Subject:                       Re: Saleha v. Walmart--Meet and Confer



Andrew,

I realize I am tardy in these responses, I have had multiple unanticipated events take
place that have set me behind on several cases I have. I will be working straight through
the Christmas holiday to catch up on these matters. I apologize for the difficulties and
frustration this has caused.

Joshua D. Mackenroth, Es .




<http:///sdlawyerhelp.com>

This communication is intended only for the use of the individuals) or
entities to which it is addressed, and may contain information that is
privileged, confidential, and exempt from disclosure under applicable law*.
If the reader of this message is not the intended recipient or the employee
or agent responsible for delivering the message to the intended recipient,
you are hereby notified that aoy dissemination, distribution, or copying of
this communication is strictly prohibited.* If you have received
this communication in error, no waiver of any applicable privilege is
intended thereby. Please notify us immediately of any erroneous
      Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.118 Page 16 of 34

communication by return email and delete the original and all copies. Thank
you.




         Virus-free. www.avasLcom

On Mon, Dec 17, 2018 at 8:28 PM Andrew B. Kleiner <AKleiner(c~wshblaw.com> wrote:

 Mr. Mackenroth,



         I have not seen or heard from you since July 2018. I am not sure what is going on but you have blown several court mandated deadlines that
 negatively affect your client's claims. Notwithstanding, the subject of this email is to initiate the meet and confer process re your clients responses
 to written discovery propounded by Walmart. On 10/10/18, Walmart propounded Special Interrogatories and Requests for Production of
 Documents to your clients. Their verified responses were due on November 14, 2018. You never responded, nor asked for an extension, nothing.



           Federa] Rule of Civil Procedure 33(b)(2) provides that answers shall be served within 30 days after service of the interrogatories,
 potentially subject to a three-day extension under Federal Rule of Civil Procedure 6(d)for service by mail. The courts have enforced this Rule
 fairly strictly, often holding that potential objections are waived if not timely lodged.(See In Apple Inc. v. Samsung Electronics Co., Ltd., 2012
 WL 952254, at *2(N.D. Ca1. 2012),[a party had responded to interrogatories within the 30 days permitted by Rule 33. After the expiration of
 those 30 days, and without having received an extension of time by stipulation or by an order of the court, the party asserted new objections. The
 court held that by not asserting those objections within the first 30 days, the responding party had waived its right to assert them.] See also Cargill,
 Inc. v. Ron Burge Trucking, Inc., 284 F.R.D. 421, 82 Fed. R. Serv. 3d 728(D. Minn. 2012)[objections waived after failure to timely respond or
 object to interrogatories]; Erie Ins. Property & Cas. Co. v. Johnson, 272 F.R.D. 177, 184 (S.D. W. Va. 2010)("the undersigned finds that no good
 cause exists to excuse Erie's failure to timely object, and that Erie's objections are therefore waived"); Cardenas v. Dorel Juvenile Group, Inc., 231
 F.R.D. 616,618, 63 Fed. R. Serv. 3d 423(D. Kan. 2005)(party waived attorney-client privilege and work product objections by failing to assert
 these privilege-based objections in initial interrogatory responses); Riley v. Walgreen Co., 233 F.R.D. 496, 500,63 Fed. R. Serv. 3d 999(S.D. Tex.
 2005)(party's failure to properly calendar deadline for interrogatory responses did not constitute "good cause" for failing to assert timely
 objections under Rule 33(b)(4)); Safeco Ins. Co. ofAmerica v. Rawstrom, 183 F.R.D. 668,44 Fed. R. Serv. 3d 286(C.D. Cal. 1998)(holding that
 party waived objections by not asserting them within the 30 days permitted by Rule 33, noting that if Rule 33 were construed to permit the
 assertion of new objections in such circumstances, parties would be able to raise objections serially, which would be inconsistent with the policy of
 the Federal Rules that discovery be conducted swiftly and efficiently).
      Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.119 Page 17 of 34


        If a party needs additional time to respond, it is important to secure an extension, as failure to make a "timely" objection to
interrogatories typically waives the objection. Federal Rule of Civil Procedure 33(b)(4) states: "Any ground not stated in a timely objection is
waived unless the court, for good cause, excuses the failure." The lawyer simply cannot ignore the deadline for responding or assume an
enlargement of time to respond will be allowed by the court or agreed to by opposing counsel. See, e.g., Osborn v. Bartos, 2010 WL 3809847, at
*4-5, 11 (D. Ariz. 2010)("Defendants offer, at best, carelessness, and at worst impudence, in failing to timely respond. They offer nothing not
wholly within their control as justification for their delay. The Court does not find good cause to excuse the delinquent responses to
interrogatories.';finding objections waived).



       Based on the foregoing Plaintiffs have waived any objections and we will move to compel your clients responses if we don't have verified
responses, free of objections, no later than January 4, 2019. If we have to move to compel their responses, we will seek sanctions for our efforts to
compel those responses.



           I invite you to call me to complete the meet and confer process, but your failure to respond cannot be cured.




Andrew B. Kleiner
       .               ~9       ..


AKleinerCa)wshblay.~.com    T             ~ M ~~      ~~~ `3~


       ~'~~:                         .,

mss!. If. ,.'P+Tn, ~ NEVAUd: ~ ;!~ll~rth ~ C6LOR.~970 ~ 1Mt154#TNGTd3ioI ~ CIREGON ~ IdI~W 3~RSEV ~ CO~lNECTICUT ~ f~FNN5YLVRM13YA ~ GEORGIA ~ TLI.INQIS •




                                                                              3
Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.120 Page 18 of 34




                                                                        y
        Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.121 Page 19 of 34


Andrew B. Kleiner

From:                             Andrew B. Kleiner
Sent:                             Friday, January 04, 2019 1:05 PM
To:                               'Joshua M'
Cc:                               Karen A. Kaller
Subject:                          RE: Saleha v. Walmart--Meet and Confer


Joshua,

Today is the deadline I imposed to have your client's Reponses to written discovery. I understand you have had some obstacles or other issues going on, but
need a concrete timeline I need responses within 10 days or I have to file a motion to compel the discovery at yours or your clients' expense. Please let me
know when I can expect responses?

Also, I am finalizing my retention of an expert who would like to examine the Power Cooker to perform failure analysis on it. I will be issuing an inspection
demand Iater this month. I will be requesting that it be shipped to my expert to maintain chain of custody, but more details will follow when I issue the
demand; just a heads up.

Best,

Andrew B. Kleiner


                        s      ~;a ~ _     w~ ~        ..,~> ,

CAi `=t1aLP.:A ~ tVEV1tDA ~ IiRI~il iA ~ COLORAOv ~ WASMZIVGTCIN ~ OREGC)IV ~ NSW lERSE'V i CO~NECTTGUT ~ P~NNSYLVd1NTA ~ 6EC3RGIA ~ ILLEMOTS ~ NEW
YC~'~bC ~ FLCJRLCSA ~ TEJCAS

From: Joshua M [mailto:sdlawyerhelp@gmail.com]
Sent: Tuesday, December 18, 2018 4:06 PM
To: Andrew B. Kleiner
Subject: Re: Saleha v. Walmart--Meet and Confer


Andrew,
      Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.122 Page 20 of 34

I realize I am tardy in these responses, I have had multiple unanticipated events take
place that have set me behind on several cases I have. I will be working straight through
the Christmas holiday to catch up on these matters. I apologize for the difficulties and
frustration this has caused.

Joshua D. Mackenroth, Es .
   .___._.. ---- —.._...._..._
JY




<http:///sdlawyerhel~com>

This communication is intended only for the use of the individuals) or
entities to which it is addressed, and may contain information that is
privileged, confidential, and exempt from disclosure under applicable law*.
If the reader of this message is not the intended recipient or the employee
or agent responsible for delivering the message to the intended recipient,
you are hereby notified that any dissemination, distribution, or copying of
this communication is strictly prohibited.* If you have received
this communication in error, no waiver of any applicable privilege is
intended thereby. Please notify us immediately of any erroneous
communication by return email and delete the original and all copies. Thank
you.




         Virus-free, www.avast.com

On Mon, Dec 17, 20]8 at 8:28 PM Andrew B. Kleiner <AKleiner(a~wshbla~i~.com> wrote:

 Mr. Mackenroth,
     Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.123 Page 21 of 34

        I have not seen or heard from you since July 2018. I am not sure what is going on but you have blown several court mandated deadlines that
negatively affect your client's claims. Notwithstanding, the subject of this email is to initiate the meet and confer process re your client's responses
to written discovery propounded by Walmart. On 10/10/18, Walmart propounded Special Interrogatories and Requests for Production of
Documents to your clients. Their verified responses were due on November 14, 2018. You never responded, nor asked for an extension, nothing.




          Federal Rule of Civil Procedure 33(b)(2) provides that answers shall be served within 30 days after service of the interrogatories,
potentially subject to a three-day extension under Federal Rule of Civil Procedure 6(d)for service by mail. The courts have enforced this Rule
fairly strictly, often holding that potential objections are waived if not timely lodged.(See In Apple Inc. v. Samsung Electronics Co., Ltd., 2012
WL 952254, at *2(N.D. Cal. 2012),[a party had responded to interrogatories within the 30 days permitted by Rule 33. After the expiration of
those 30 days, and without having received an extension of time by stipulation or by an order of the court, the party asserted new objections. The
court held that by not asserting those objections within the first 30 days, the responding party had waived its right to assert them.] See also Cargill,
Inc. v. Ron Burge Trucking, Inc., 284 F.R.D. 421, 82 Fed. R. Serv. 3d 728(D. Minn. 2012)[objections waived after failure to timely respond or
object to interrogatories]; Erie Ins. Property & Cas. Co. v. Johnson, 272 F.R.D. 177, 184 (S.D. W. Va. 2010)("the undersigned finds that no good
cause exists to excuse Erie's failure to timely object, and that Erie's objections are therefore waived"); Cardenas v. Dorel Juvenile Group, Inc., 231
F.R.D. 616,618, 63 Fed. R. Serv. 3d 423(D. Kan. 2005)(party waived attorney-client privilege and work product objections by failing to assert
these privilege-based objections in initial interrogatory responses); Riley v. Walgreen Co., 233 F.R.D. 496, 500, 63 Fed. R. Serv. 3d 999(S.D. Tex.
2005)(party's failure to properly calendar deadline for interrogatory responses did not constitute "good cause" for failing to assert timely
objections under Rule 33(b)(4)); Safeco Ins. Co. ofAmerica v. Rawstrom, 183 F.R.D. 668, 44 Fed. R. Serv. 3d 286 (C.D. Cal. 1998)(bolding that
party waived objections by not asserting them within the 30 days permitted by Rule 33, noting that if Rule 33 were construed to permit the
assertion of new objections in such circumstances, parties would be able to raise objections serially, which would be inconsistent with the policy of
the Federal Rules that discovery be conducted swiftly and efficiently).




        If a party needs additional time to respond, it is important to secure an extension, as failure to make a "timely" objection to
interrogatories typically waives the objection. Federal Rule of Civil Procedure 33(b)(4) states: "Any ground not stated in a timely objection is
waived unless the court, for good cause, excuses the failure." The lawyer simply cannot ignore the deadline for responding or assume an
enlargement of time to respond will be allowed by the court or agreed to by opposing counsel. See, e.g., Osborn v. Bartos, 2010 WL 3809847, at
*4-5, 11 (D. Ariz. 2010)("Defendants offer, at best, carelessness, and at worst impudence, in failing to timely respond. They offer nothing not
wholly within their control as justification for their delay. The Court does not find good cause to excuse the delinquent responses to
interrogatories."; finding objections waived).
         Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.124 Page 22 of 34

       Based on the foregoing Plaintiffs have waived any objections and we will move to compel your client's responses if we don't have verified
responses, free of objections, no later than January 4, 2019. If we have to move to compel their responses, we will seek sanctions for our efforts to
compel those responses.



          1 invite you to call me to complete the meet and confer process, but your failure to respond cannot be cured.




Andrew B. Kleiner
                                      ~,
     ~               ~       ~~~~
AKleinerCalwshblaw.com   T       ~         ~ ~ M




                 . a,-:: c_i~o-~ ~ FA6:I~;ONR ~ COE.Q~4raC7 ~ WA~WING7"CS~t ~ QR~~OEV ~ NEW TEi:SEY ~ CQNCd~CTT~U7 ~ PENNSYLVANIA ~ GEORGIA ~ ILLTNOTS •
CAL.T~nur~l7±~ ~ ,
NE'Nf YORK ~ i-L~. -?; i.SA ~ TE7fPt.~s




                                                                             9
Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.125 Page 23 of 34
       Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.126 Page 24 of 34




              1 Kevin D. Smith (State Bar No. 113633)
                ksmith wshblaw.com
              2 Peter J. urfening Jr.(State Bar No. 199190)
                Pburfening(c~wshblaw.com
              3 Andrew B. Kleiner (State Bar No. 276737)
                akleiner~wshblaw.com
              4 WOOD, MITH,HENNING & BERMAN LLP
                   501 West Broadway, Suite 1200
              5 San Diego California 92101
                   Phone: 61~-849-4900 ♦Fax: 619-849-4950
              6
                   Attorneys for Defendant WALMART,INC., erroneousl~y sued as WAL-MART
              7 STORES,INC.; WAL-MART STORE #2479; SAN DIEGO WALMART
                   SUPERCENTER
              8

              9'                                 UNITED STATES DISTRICT COURT
              l0                            SOUTHERN DISTRICT OF CALIFORNIA
a             11   FNLT SALEHA and MUHAMMAD                          Case No.3:18-cv-00897-CAB-BLM
J
Z
         D
                   WALI,
a             12                                                    WALMART INC.'S SPECIAL
~ So                                Plaintiffs,                     INTERROGATORIES,SET ONE TO
w w~~                                                               PLAINTIFF FNU SALEHA
              13
Z~Qo~
                           v.
    0
ZroQ~
              14                                                     Magistrate: Hon. Linda Major
w Eo~~           TRISTAR PRODUCTS INC.• WAL-                         Trial Date:      2/24/20
=am°~
s  rw
              15 MART STORES,ING;~WAL~MART
F_ Nom
~    ~z
                 STORE #2479, SAN DIEGO
      ¢_W     16 WALMART SUPERCENTER; and
     vi N a
N
o
     i
         w       DOES 1 through 50, inclusive,
o             17
:_                                  Defendants.
              18

              19

              20 PROPOUNDING PARTY:                   DEFENDANT WALMART INC.

              21 RESPONDING PARTY:                    PLAINTIFF FNU SALEHA

              22 SET NO.:                             ONE

              23           Defendant Walmart, Inc. requests that Plaintiff Fnu Saleha answer the following Special

              24 Interrogatories, in writing and under oath, pursuant to Federal Rules ofCivil Procedure Rule 33,

              25 within thirty (30) days after service thereof.

              26 ///

              27 ///

              28 ///

                   LEGAL:10468-0056/10074634.]                                         Case No. 3:18-cv-00897-CAB-BLM
     Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.127 Page 25 of 34




             1                                    SPECIAL INTERROGATORIES

             2 SPECIAL INTERROGATORY NO. 1:

             3            State all facts about how the 1NCIDENT occurred, including but not limited to what YOU

             4 were cooking, how long before the INCIDENT YOU started the Power Cooker, and what setting

             5 YOtJ selected. (For the purposes of these interrogatories,"YOU" and "YOURS" refer to Plaintiff

             6 Fnu Saleha. For the purposes of these interrogatories,"INCIDENT" refers to events related to the

             7 injuries YOU allegedly suffered while using the Power Cooker on or about November 22, 2015

             8 that is the subject of this lawsuit.)

             9 SPECIAL INTERROGATORY NO.2:

             10           State all facts about how YOU knew the Power Cooker was overheating as alleged in

a
J
             11 paragraph 13 of YOUR Complaint.
J        p
Z   o am
    ~~d+     12 SPECIAL INTERROGATORY NO.3:
~    o~
W   ~~
m ~ Q ~,     13           State all facts about how YOU grabbed the Power Cooker and attempted to unplug it, as
~ g~Z ~
c~~;o.
      0      14 alleged in paragraph 13 of YOUR Complaint, including but not limited to identifying where the
Z~~,QQ~
W Eo v
_ ~mOv
   ~~
_ ~w         15I Power Cooker was located, what part of the Power Cooker YOU grabbed when YOU picked it up.
~   ~s~
g   ~z w
~ ~N         16 SPECIAL INTERROGATORY NO.4:
0        a
         w
o            17            State all facts about what part of the Power Cooker YOU were holding or touching when

             18 YOU were electrocuted.

             19 SPECIAL INTERROGATORY NO.S:

             20            State all facts about what part of the Power Cooker YOU were holding or touching when

             21   YOU were burned.

             22 SPECIAL INTERROGATORY NO.6:

             23            State all facts about YOUR experience in using small electrical kitchen appliances like the

             24 Power Cooker in the 5 years prior to INCIDENT.

             25 SPECIAL INTERROGATORY NO.7:
             26            State whether YOU can read English.

             27 SPECIAL INTERROGATORY NO.8:

             28            State whether YOU read any user manuals or warnings that accompanied the Power

                  LEGAL:]0468-0056/10074634.1                      _2_                  Case No. 3:18-cv-00897-CAB-BLM
        Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.128 Page 26 of 34




                1   Cooker when YOU purchased it.

               2 SPECIAL INTERROGATORY NO.9:

               3             State the address where the INCIDENT occurred, including the name of any apartment

               4 complex or community.

               5 SPECIAL INTERROGATORY NO. 10:

               6             State whether YOU still live in the same home, house, apartment, condo or residence

               7 where the INCIDENT occurred.

                8 SPECIAL INTERROGATORY NO. 11:

               9             Describe with particularity the room or kitchen where YOU were using the Power Cooker

               10 before the INCIDENT occurred, including but not limited to, the size, dimensions, layout, number

a              11   of electrical outlets, appliances, etc.
J         o
Z         rn

~ ~o$          12 SPECIAL INTERROGATORY NO. 12:
w ~~~
               13            State whether the malfunctioning Power Cooker caused any damage to YOUR residence
~ ~~Z ~ ~ LL
Z~ Q

z ~,oQB        14 when the INCIDENT occurred.
        U
     ~~ o ~
ia~wd,         15 SPECIAL INTERROGATORY NO. 13:
~ ~s~
~ ~~W
~     ~~ r     16            State whether YOU or YOUR landlord made any repairs in or to the room or kitchen
~         a
          w
o
.,             17 where the INCIDENT occurred at any time or for any reason following the INCIDENT.

               18 SPECIAL INTERROGATORY NO. 14:

               19            State the number of times YOU used the Power Cooker before the date of the INCIDENT.

               20 SPECIAL INTERROGATORY NO. 15:

               21            Please identify any and all ,treaters, doctors, nurses, midwives, or other medical

               22 professionals YOU have been seen by since YOU moved to the United States, including their

               23 names, address, and telephone numbers,

               24 SPECIAL INTERROGATORY NO. 16:

               25            Identify every hospital or clinic or medical facility where YOU have been taken or

               26 received treatment for the conditions or injuries YOU allege YOU have sustained as a result of the

               27 INCIDENT since the date of the INCIDENT.

               28

                    LEGAL:1 0468-0056/10074634.1                      _3_                  Case No.3:18-cv-00897-CAB-BLM
          Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.129 Page 27 of 34




                1   SPECIAL INTERROGATORY NO. 17:

               2            Identify the date YOU were taken by ambulance or other emergency medical transport to a

               3 hospital for treatment for a panic attack or other condition related to the injuries YOU sustained as

               4 a result of the INCIDENT.

               5 SPECIAL INTERROGATORY NO.18:

               6            Identify the name of the ambulance company that transported YOU to a hospital for

               7 treatment for a panic attack or other condition related to the injuries YOU sustained as a result of

               8 the INCIDENT.

               9 SPECIAL INTEItIZOGATORY NO. 19:

               10           State all facts about any time in the last 10 years YOU have fallen and hit YOUR head and

a              11   what treatment if any YOU received as a result, including where and from whom.
J
Z         rn

~ goy          12 SPECIAL INTERROGATORY NO.20:
w ~~~
   WNW,
~              13           State all facts about the "permanent personal injuries" YOU claims to have suffered as
  3~Z ~
UJyKLL
Z W Q o.
               14 alleged in paragraph 29 of YOUR Complaint.
z ~Q~g
=~°~o
~ ~~
   ~- W ~,     15 SPECIAL INTERROGATORY NO.21:
~ Noy
~ ~~g          16            State all facts about the how YOU will continue to suffer "loss of earnings and impairment
O   `r'    W
O          w
o              17 of earning capacity" as alleged in paragraph 29 of YOUR Complaint.

               18 SPECIAL INTERROGATORY NO. 21:

               19            Identify all persons having knowledge or believed to have knowledge ofthe truth of the

               20 facts and averments set forth in the Complaint. With respect to each person identified, state

               21   concisely the facts that person is aware of, when and how the facts were obtained, and identify any

               22 document evidencing said person's knowledge.

               23 SPECIAL INTERROGATORY NO.22:

               24            Identify all comments or discussions, written or oral, YOU have had with any person

               25 identified in Special Interrogatory No. 2L

               26 SPECIAL INTERROGATORY NO.23:

               27            Since the INCIDENT state (a) the name and address of all persons who have had custody

               28 of the Power Cooker since the INCIDENT;(b)the name of the persons) presently having custody

                    LEGAL,:10468-0056/10074634.1                     _4_                 Case No. 3:18-cv-00897-CAB-BLM
         Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.130 Page 28 of 34




                   1 ~ of the product;(c)the present location of the product; and (d) the last date that the product was in

                  2 ~ your possession.

                  3 SPECIAL INTERROGATORY NO.24:

                  4            State whether the Power Cooker is currently in the same condition as immediately after the

                  5 INCIDENT. If not, fully describe the changes that have occurred, who made them, the reason for

                  6 ~ such changes and the date they were made.

                  7

                   8 DATED: October ~~ ,2018                      WOOD,SMITH, HENNING & BERMAN LLP

                  9

                  10                                                                        7
                                                                  By:
a                 11                                                              1N D. MITH
J
                                                                             PETER J. BURFENING JR.
~ 8 ~             12                                                         ANDREW B. KLEINER
~ '~~
  W                                                               Attorneys for Defendant WALMART,INC.,
~~N~~             13                                              erroneously sued as WAL-MART STORES,INC.;
Z -'Qo:                                                           WAL-MART STORE #2479; SAN DIEGO
     ~3"~         14
z d~a
   ¢U~                                                            WALMART SUPERCENTER
=Q~W~,            15
~     N~u 'o ~o
(~   5y o         16                                        PROOF OF SERVICE
o ~          w
3                 17        I am employed in the County of Maricopa, State of Arizona. I am over the age of eighteen
                     years and not a party to the within action. My business address is 2525 E. Camelback Road, Suite
                  18 450, Phoenix, AZ 85016.

                  19         On October 10, 2018 I served the following documents) described as WALMART
                     INC.'S SPECIAL INTERROGATORIES,SET ONE TO PLAINTIFF FNU SALEHA on the
                  20 interested parties in this action as follows:

                  21                                  SEE ATTACHED SERVICE LIST

                  22        I declare under penalty of perjury under the laws of the United States of America that the
                     foregoing is true and correct and that I am employed in the office of a member of the bar of this
                  23 Court at whose direction the service was made.

                  24            Executed on October 10, 201 S at Phoenix, Arizona.

                  25

                  26
                                                                         Karen Kaller
                  27

                  28

                       LEGAL:10468-0056/10074634.1                      _5_                  Case No. 3:18-cv-00897-CAB-BLM
          Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.131 Page 29 of 34




                  1                                         SERVICE LIST
                                                        Saleha v. Tristar Products
                  2                                     3:18-cv-00897-CAB-BLM
                  3 Joshua D. Mackenroth, Esq
                          Law Office of Joshua Mackenroth
                  4 600 W Broadway
                          Suite 700
                  5 San Diego, CA 92101-3370
                    Tel: 619)516-8180/Fax: 888) 503-0665
                  6 Emai : joshuamackenroth     ustice.com
                    Attorneys~ for Plaintiffs, ~U SALEHA and
                  7 MUHAMMAD WALI

                  8

                  9

                 10

a                11 I~'
J          o
Z          m

~ ~o~            12
w     WNW,
      ~ o~ .-
^~tnS ~ i
        vi z ~
                 13
V J Y ~
Z ~ ¢0

                 14
Z TOa a
2°~O
  m
=a~W             15
~ Ns~
                 16
p     ~i ~ a
o           W
o                17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

                          LEGAL:10468-0056/10074634.1               _6_              Case No. 3:18-cv-00897-CAB-BLM
Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.132 Page 30 of 34




                                                                       L
         Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.133 Page 31 of 34




               l Kevin D. Smith (State Bar No. 113633)
                 ksmith~wshblaw.com
               2 Peter J. urfening Jr.(State Bar No. 199190)
                 Pburfening(a~wshblaw.com
               3 Andrew B. Kleiner (State Bar No. 276737)
                 akleiner wshblaw.com
               4 WOOD, MITH,HENNING & BERMAN LLP
                    501 West Broadway, Suite 1200
               5 San Diego California 92101
                    Phone: 61~-849-4900 ♦Fax: 619-849-4950
               6
                    Attorne~ ys for Defendant WALMART INC., erroneous)y sued as WAL-MART
               7 STORES,INC.; WAL-MART STORE #2479; SAN DIEGO WALMART
                    SUPERCENTER
               8

               9                                    UNITED STATES DISTRICT COURT
               l0                               SOUTHERN DISTRICT OF CALIFORNIA
a
J
               11   FNU SALEHA and MUHAMMAD                          Case No.3:18-cv-00897-CAB-BLM
J
Z         ~
                    WALL,
               12                                                    WALMART INC.'S REQUEST FOR
~ go$                                                                PRODUCTION OF DOCUMENTS,SET
                                       Plaintiffs,
m    ~ ° ~'    13                                                    ONE,TO PLAINTIFF FNU SALEHA
~0 3NZ ~
Z~Qo:                        V.
               14                                                    Magistrate: Hon. Linda Major
z ~Q~g
W Eo      d,      TRISTAR PRODUCTS,INC.; WAL-                        Trial Date:      2/24/20
_ ~ m pa
=a~w~          15 MART STORES,INC.; WAL-MART
ti
~ s~
     ~s~u         STORE #2479, SAN DIEGO
   a~
~ a~           16 WALMART SUPERCENTER; and
O
     ~    W
          W
                  DOES 1 through 50, inclusive,
o              17
                                       Defendants.
               18

               19

               20 II PROPOUNDING PARTY:                  DEFENDANT WALMART INC.

               21 II RESPONDING PARTY                    PLAINTIFF FNU SALEHA

               22 II SET NO.:                            ONE

               23            Defendant Walmart, Inc.("WALMART")requests that Plaintiff Fnu Saleha answer the

               24 following Request for Production of Documents, in writing and under oath, pursuant to Federal

               25 Rules ofCivil Procedure Rule 34, within thirty (30) days after service thereof.

               26                              REQUESTS FOR PRODUCTION OF DOCUMENTS

               27 REQUEST FOR PRODUCTION NO. 1:

               28             Please produce any photographs depicting the room or kitchen where the INCIDENT

                    LEGAL:10468-0056/1 00746 30,1                                      Case No. 3:18-cv-00897-CAB-BLM
       Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.134 Page 32 of 34




                1   occurred. (For the purposes of these Requests for Production of Documents,"INCIDENT" refers

               2 to events related to the injuries YOU allegedly suffered while using the Power Cooker on or about

               3 November 22, 2015 that is the subject of this lawsuit.)

               4 REQUEST FOR PRODUCTION NO.2:

               5            Please produce any photographs of any damage to YOUR residence when the INCIDENT

               6 occurred.

               7 REQUEST FOR PRODUCTION NO.3:

               8            Please produce any documents showing, related to, or evidencing any repairs in or to the

               9 room or kitchen where the INCIDENT occurred at any time or for any reason following the

               10 INCIDENT.

a
J
               11 REQUEST FOR PRODUCTION NO.4:
J         O
Z         rn
~ sa a         12           Please produce any photographs depicting any injuries or scars YOU alleged to have
w ~~~
               13 suffered as a result of the INCIDENT.
~ 3~Z ~
c~~;~LL
Z ~ Q ~o
Z ~.oQB
               14 REQUEST FOR PRODUCTION NO. S:
  v a U
_ ~ m~

ia~W~          15            Please produce any documents supporting YOUR description of how the INCIDENT
F'~   NO W

u~i   ~a o     16 occurred, including but not limited to what YOU were cooking, how long before the INCIDENT
o ~~~
o   w
o              l7 YOU started the Power Cooker, and what setting YOU selected.
3
               18 REQUEST FOR PRODUCTION NO.6:

               19            Please produce any letters, emails, text messages, instant messages, social media posts,

               20 diary entries, calendar notes,journals or other written document that describes or memorializes

               21 any details about the INCIDENT and how it happened.

               22 REQUEST FOR PRODUCTION NO.7:

               23            Please produce any and all bills or invoices YOU have received for treatment related to

               24 any injuries or conditions YOU allege are related to the INCIDENT.

               25 REQUEST FOR PRODUCTION NO.8:

               26            Please produce any documents evidencing any payments YOU have made for treatment

               27 related to any injuries or conditions YOU allege are related to the INCIDENT.

               28

                    LEG AL:10468-0056/10074640.l                      _2_                 Casc No. 3:18-cv-00897-CAB-BLM
          Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.135 Page 33 of 34




               1    REQUEST FOR PRODUCTION NO.9:

               2           Please produce any and all documents related to how YOU will continue to suffer "loss of

               3 earnings and impairment of earning capacity" as alleged in paragraph 29 of YOUR Complaint.

               4 ~ REQUEST FOR PRODUCTION NO. 10:

               5            Please produce any and all documents related to how YOU sustained "permanent personal

               6 injuries" YOU claim to have suffered as alleged in paragraph 29 of YOUR Complaint.

               7

               8 DATED: October Cn,2018                      WOOD,SMITH, HENNING & BERMAN LLP

               9
                                                                                 ~,~'
               10                                            By:
a              11                                                        EVIN .SMITH
                                                                       PETER J. BURFENING JR.
~ s~a          12                                                       ANDREW B. KLEINER
~ ~~~m                                                       Attorneys for Defendant WALMART,INC.,
m ~<~          13                                            erroneously sued as WAL-MART STORES,INC.;
~~~Z~
~~>o:                                                        WAL-MART STORE #2479; SAN DIEGO
Z"3-~          14
Z vQ a a                                                     WALMART SUPERCENTER
w oO~d~
   m
=¢~w~          15
1_'   ~Qm

~ ~~ g         16                                       PROOF OF SERVICE
0     N    W


~          W   I7        I am employed in the County of Maricopa, State of Arizona. I am over the age of eighteen
                  years and not a party to the within action. My business address is 2525 E. Camelback Road, Suite
               18 450, Phoenix, AZ 85016.

               19       On October 10, 2018 I served the following documents) described as WALMART
                  INC.'S REQUEST FOR PRODUCTION OF DOCUMENTS,SET ONE,TO PLAINTIFF
               20 FNU SALEHA on the interested parties in this action as follows:

               21                                 SEE ATTACHED SERVICF,LIST

               22        1 declare under penalty of perjury under the laws of the United States of America that the
                  foregoing is true and correct and that I am employed in the office of a member of the bar of this
               23 Court at whose direction the service was made.

               24            Executed on October 10, 2018 at Phoenix, Arizona.

               25

               26
                                                                    Karen Kaller
               27

               28

                    LEGAL:10468-0056/10074640.1                    -3-                  Case No.3:18-cv-00897-CAB-BLM
          Case 3:18-cv-00897-CAB-BLM Document 13 Filed 01/31/19 PageID.136 Page 34 of 34




                 1                                       SERVICE LIST
                                                     Saleha v. Tristar Products
                2                                    3:18-cv-00897-CAB-BLM
                3 Joshua D. Mackenroth, Esq
                      Law Office of Joshua Mackenroth
                4 600 W Broadway
                      Suite 700
                S San Diego, CA 92101-3370
                      Tel: 619)516-8180/Fax: 888)503-0665
                6 Emai : joshuamackenroth Ju~stice.com
                      Attorne s for Plaintiffs, NU SALEHA
                7 and M~AMMAD WALI
                8

                9

                10,

a
J
                11~
-~          O
2           m
C      N ~
                12
       ~ O ~
           m
W      F~
                13
~ ~~Z
z~Qo.
                14
Z T~a~
Z u¢~

zQm~m
z ~w~+          15
1.-.   N~iO

l~      ~_
       ~¢ o     16
o ~      W
o
p
         w
         r
                17

                18

                19

                20
                21

                22

                23

                24

                25

                26

                27

                28

                      LEGAL,:10468-0056/10074640.1               -4-              Case No. 3:18-cv-00897-CAB-BLM
